Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group II, claims 79-95, in the reply filed on 03/08/2021 is acknowledged.
Claims 79-95 are pending and examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 79-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13 and 16 of U.S. Patent No. 10/849,345 B2; and claims 1-3 of U.S. 8,642,846 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of each issued patent are drawn to barley plant or grain is homozygous for a deletion of most or all of the B-hordein encoding genes at Hor2 locus and a mutation in a Lys3 gene that result in about 25%, 15%, 5% , 0.4% or less of the level of total hordeins when compared to a corresponding wild-type barley plant or grain, and a method of producing flour or wholemeal by processing said grain. 
Hor2 locus and a mutation in a Lys3 gene ; wherein the grain has an average weight of about 2.4g to about 6g; wherein at least 50% of the grain germinates within 3 days following imbibition; wherein at least 50% of the grain germinates within 3 days of imbibition and has an average weight of about 2.4g to 6g; and a method of producing flour or wholemeal or starch by processing the barley grain. The claims of US 10,849,345 B2 are drawn to a barley grain or plant comprising about 50 ppm, 10 ppm or less hordeins that is homozygous for a genetic variation of Hor2 locus where most or all of the B-hordein encoding genes in the locus have been deleted, a genetic variation at the Hor3 locus lacking D-hordeins, and a genetic variation at the Lys3 locus lacking C-hordeins; wherein at least 50% of the grain germinates within 3 days of imbibition and has an average weight of about 2.4g to 6g; and a method of producing food by processing said barley grain. The claims of US 8,642,846 B2 are drawn to a method of producing food or flour by using barley grain or plant  comprising about 25% or 15% or less of total hordeins when compared to a grain or plant from a corresponding wild-type barley grain or plant, wherein the plant or grain is homozygous at one or more loci for a genetic variations which results in reduced levels of at least one hordein when compared to a corresponding wild-type plant or grain; wherein at least 50% of the grain germinates within 3 days of imbibition and has an average weight of about 2.4g to 6g. 


Claims 79-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 39, 41-42, 44, 59, 63-65 of copending Application No. 17/089,828. The claims of the instant application and the copending application are drawn to a barley plant or grain comprising about less than 50 ppm, 20 ppm, 10 ppm, 5 ppm  or less of hordeins; wherein the grain or plant is homozygous for a genetic variation at the Hor2 locus where most or all of the b-hordein encoding genes have been deleted, at the Hor3 locus lacking D-hordeins, and at the Lys3 locus lacking C-hordeins; and method of producing a flour or wholemeal by processing said barley grain or plant. 
This is a provisional nonstatutory double patenting rejection.

Remarks
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662